

115 HR 885 IH: To extend the waiver of limitations with respect to excluding from gross income amounts received by wrongfully incarcerated individuals.
U.S. House of Representatives
2017-02-06
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I115th CONGRESS1st SessionH. R. 885IN THE HOUSE OF REPRESENTATIVESFebruary 6, 2017Mr. Sam Johnson of Texas (for himself and Mr. Larson of Connecticut) introduced the following bill; which was referred to the Committee on Ways and MeansA BILLTo extend the waiver of limitations with respect to excluding from gross income amounts received by
			 wrongfully incarcerated individuals.
	
		1.Extension of waiver of limitations with respect to excluding from gross income amounts received by
			 wrongfully incarcerated individuals
 (a)In generalSection 304(d) of the Protecting Americans from Tax Hikes Act of 2015 (26 U.S.C. 139F note) is amended by striking 1-year and inserting 2-year.
 (b)Technical correctionSection 304(d) of such Act (26 U.S.C. 139F note) is amended by striking application of this Act and inserting application of this section. (c)Effective dateThe amendments made by this section shall take effect as if included in section 304 of the Protecting Americans from Tax Hikes Act of 2015.
			